FILED

UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF COLUMBIA FEB 2 7 20‘\|.
DAVID LEWIS TURNER, JR~, C|erk, U.S. District and
Bankruptcy Courts
Plaintiff,
v.  Civil Action N0.  4  4
DISTRICT OF COLUMBIA,
Defendant.
MEMORANDUM and ORDER

The Court construes this pro se complaint as one bringing constitutional claims arising
from plaintiffs arrest on September 2, 2011, by officers of the Metropolitan Police Department.
Plaintiff names the Sixth District Metropolitan Police Station of the District of Columbia as the
party defendant. Because it is a component of the District of Columbia govemment, it cannot be
sued. See Hunt v. District of Columbz`a, N0. 02-7044, 2002 WL 1997987, at *l (D.C. Cir. 2002)
(per curiam) ("The district court correctly concluded that appellee Metropolitan Police
Department is non sui juris."); Braxton v. Natz`onal Capz'tal Housing Auth., 396 A.Zd 215, 216-17
(D.C. 1978) (per curiam) (concluding that defendant agency of the District government is not a
suable entity). The Court will substitute the District of Columbia as the proper party defendant.

lt is hereby

ORDERED that the Sixth District Metropolitan Police Station of the District of Columbia
is DISMISSED as a party to this action, and that this civil action shall proceed against the
District of Columbia.

SO ORDERED

DATE: 

g /@"  !v/c/L